   Case: 1:20-cv-00512 Document #: 104 Filed: 10/12/20 Page 1 of 3 PageID #:1667




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 DAVID MUTNICK, for himself and others           )
 similarly situated,                             )    Case No. 1:20-cv-00512
                                                 )
  Plaintiff,                                     )    Consolidated Case Nos.
                                                 )    1:20-cv-00840
 v.
                                                 )    1:20-cv-02989
                                                 )
 CLEARVIEW AI, INC.; HOAN TON-THAT;              )    Judge Sharon Johnson Coleman
 and RICHARD SCHWARTZ,                           )
                                                 )    Magistrate Judge Maria Valdez
  Defendants.                                    )


  MELISSA THORNLEY, DEBORAH                      )
  BENJAMIN-KOLLER, and JOSUE                     )
  HERRERA, individually and on behalf of all     )    Case No. 1:20-cv-03843
  others similarly situated,                     )
                                                 )
                Plaintiffs,                      )
                                                 )    Judge Sharon Johnson Coleman
          v.                                     )
                                                 )
                                                 )
  CLEARVIEW AI, INC.,                            )
                                                 )
                      Defendant.


           AMENDED DISCLOSURE STATEMENT OF CLEARVIEW AI, INC.

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3.2, Defendant Clearview

AI, Inc. (“Clearview”), through its undersigned counsel, hereby discloses that Clearview is a

private Delaware corporation. It does not have a parent company. No publicly held company

owns more than 5 percent of Clearview.
  Case: 1:20-cv-00512 Document #: 104 Filed: 10/12/20 Page 2 of 3 PageID #:1668



DATED: October 12, 2020               Clearview AI, Inc.

                                     By: /s/ Lee Wolosky

                                            One of its attorneys

Lee Wolosky
JENNER & BLOCK LLP
919 Third Avenue
New York, New York 10022-3908
Phone: (212) 891-1600
lwolosky@jenner.com




                                        2
   Case: 1:20-cv-00512 Document #: 104 Filed: 10/12/20 Page 3 of 3 PageID #:1669




                               CERTIFICATE OF SERVICE

       I certify that on October 12, 2020 I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel

of record.

                                                           By: /s/ Lee Wolosky
                                                               Lee Wolosky




                                               3
